Citation Nr: 0903500	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative joint disease and anterior cruciate ligament 
(ACL) tear.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1993.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from August 2003 and 
April 2005 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, denied entitlement to 
service connection for the above conditions.  

In September 2008, the veteran provided testimony at a 
hearing before the undersigned at the RO.  A transcript of 
the hearing is of record.

Regarding the veteran's claim for entitlement to service 
connection for left knee degenerative joint disease and ACL 
tear, the Board notes that a similar claim was denied by the 
RO in a July 1994 rating decision.  At that time, the RO 
denied service connection for a bilateral knee disability.  
The July 1994 decision was not appealed and it now final.  

The the previously denied claim did not consider the 
diagnosis of degenerative joint disease of the left knee.  
The current appeal is thus appropriately addressed on a de 
novo basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) 
(holding that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a differently 
diagnosed disease or injury) see Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996) (claim based on a new diagnosis is a new 
claim).  

The RO also characterized the veteran's claim for service 
connection for depression as a claim to reopen.  The Board 
finds that a March 2004 statement from the veteran served as 
a notice of disagreement with the original August 2003 rating 
decision denying entitlement to service connection for 
depression.  Thus, despite the various characterizations of 
the issue throughout the appeal, the Board will address the 
claim for entitlement to service connection for depression on 
a de novo basis. 

During his September 2008 hearing, the veteran raised the 
issue of entitlement to service connection for Raynaud's 
syndrome.  Although he is currently service-connected for 
residuals of cold injuries to the hands, as indicated in 38 
C.F.R. § 4.104, Diagnostic Codes 7117 and 7122, Raynaud's 
syndrome is rated as a separate disability from cold weather 
residuals.  Therefore, these two disabilities are listed 
separately and are different for purposes of VA adjudication.  
The claim for entitlement to service connection for Raynaud's 
syndrome is referred to the RO for the appropriate action.  

While the veteran also perfected an appeal for entitlement to 
reimbursement for tutorial assistance benefits under Chapter 
31, Title 38, United States Code, in a September 2008 
statement, he withdrew this appeal.

In October 2008, subsequent to the issuance of a statement of 
the case (SSOC), the veteran submitted evidence pertinent to 
the claim on appeal.  This evidence was accompanied by a 
waiver of RO and VAMC consideration.  Thus, the Board will 
consider the claim on the merits. See 38 C.F.R. § 20.1304 
(2008).

The issues of entitlement to service connection for 
depression and bilateral carpal tunnel syndrome are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's current left knee degenerative joint disease 
and ACL tear were incurred during active duty service.  



CONCLUSION OF LAW

Service connection for left knee degenerative joint disease 
and ACL tear is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

Service treatment records show that the veteran reported 
running 15 miles a day on his enlistment examination in 
November 1981.  His left knee was examined in August 1984 
following complaints of pain, and the examination and 
symptoms were consistent with chondromalacia.  In September 
and December 1985, the veteran was again treated for left 
knee pain; the diagnosis was chronic muscle strain.  His 
lower extremities were found to be normal during the July 
1993 examination for separation.  

Upon VA examination in May 1994 the veteran was diagnosed as 
having medial laxity of the collateral ligaments of both 
knees.  X-rays from the Loma Linda VA Medical Center (VAMC) 
in March 1986 indicated early degenerative changes of the 
knee.  In September 2003, the veteran was treated at the VA 
emergency room for left knee pain and an MRI showed a left 
ACL tear and mild degenerative joint disease.  He underwent 
ACL reconstruction surgery in March 2004 and has continued 
treatment for left knee pain at the VAMC.

In an October 2008 clinical record, the veteran's VA 
physician noted that a recent MRI showed a tear in the post 
horn of the veteran's left medial meniscus.  The doctor noted 
that the veteran ran marathons during active duty service and 
this activity certainly could have contributed to his current 
degenerative joint disease and prior ACL tear of the knee.  

The veteran has also submitted numerous statements reporting 
that he initially injured his left knee during active service 
as a result of his participation in marathons and a running 
club.  In addition, his ex-wife has provided an August 2004 
letter stating that she contacted in 1984 and informed her 
husband had injured his knee.  She also reported that the 
veteran has continued to experience left knee problems since 
that time.  

The record clearly contains medical evidence of a current 
disability of the left knee and establishes the incurrence of 
an in-service injury.  As noted above, the veteran reported 
that he ran long distances during his November 1981 
enlistment examination, and he was diagnosed with 
chondromalacia of the left knee in August 1984.  Finally, in 
October 2008, his VA physician provided competent medical 
evidence of a nexus between the veteran's current left knee 
condition and his active duty service.  As all the elements 
necessary for establishing service connection are met, the 
veteran's claim is granted.


ORDER

Entitlement to service connection for left knee degenerative 
joint disease and ACL tear is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The evidence of record establishes that the veteran has been 
treated for depression at the VAMC since August 1997.  In 
addition, in October 2008, his VA psychologist found that the 
veteran's depression and anger were due to his experiences 
with racism during active duty.  It is unclear what records 
where considered by the psychologist.  As the record contains 
competent evidence of a current disability that may be 
associated with active service, a VA examination is required 
to determine the etiology of the veteran's claimed 
depression.  

With respect to the veteran's claim for entitlement to 
service connection for bilateral carpal tunnel syndrome, the 
record contains evidence both for and against the claim.  The 
veteran was diagnosed as having carpal tunnel syndrome at a 
VAMC in June 1994, but a May 1999 VA examination and June 
1999 EMG diagnosed wrist neuropathy that could result in 
symptoms of carpal tunnel syndrome.  Similarly, at his April 
2003 VA examination, the veteran was found to have symptoms 
that could be compatible with carpal tunnel syndrome, but the 
relationship between carpal tunnel syndrome and the veteran's 
service-connected residuals of a cold injury was unclear.  
Therefore, upon remand, the veteran should be provided a VA 
examination to determine the nature and etiology of any 
currently present carpal tunnel syndrome.  

Finally, in a July 2006 statement, the veteran alleged that 
his bilateral carpal tunnel syndrome was secondary to his 
service-connected residuals of cold injuries to the hands.  
The veteran has not been provided specific notice of the 
information and evidence that is necessary to substantiate a 
claim for entitlement to service connection on a secondary 
basis in accordance with the VCAA.  Therefore, such notice 
should be provided upon remand.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:  

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
including notice regarding the veteran's 
claim for secondary service connection.  

2.  The RO should schedule the veteran 
for an examination with a VA 
psychiatrist.  The claims folders must be 
made available to and be reviewed by the 
examiner.  

After reviewing the claims folder and 
examining the veteran, the examiner 
should proffer an opinion as to whether 
any current depression is at least as 
likely as not (a 50 percent or better 
probability) related to any aspect of the 
veteran's active duty service.  

The examiner is advised that the veteran 
is competent to report events and 
symptoms in service, and that the 
veteran's reports must be considered.  
The rationale for any opinions should 
also be provided.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any currently 
present bilateral carpal tunnel syndrome.  
The claims folders must be made available 
to and be reviewed by the examiner.  

The examiner should review the claims 
folders and perform any necessary tests 
such as an EMG or nerve conduction study.  
If the examiner finds that the veteran 
has bilateral carpal tunnel syndrome, he 
or she should proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) 
related to any aspect of the veteran's 
active duty service.  The examiner should 
also determine whether any current 
present carpal tunnel syndrome is at 
least as likely as not (a 50 percent or 
better probability) related to the 
veteran's service-connected residuals of 
cold injuries of the hands.  

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, and that the 
veteran's reports must be considered.  
The rationale for any opinions should 
also be provided.  

4.  If any benefit sought on appeal 
remains denied, an SSOC should be 
provided to the veteran and his 
representative who should be afforded 
with an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


